—Judgment, Supreme Court, New York County (Frederic Berman, J.), rendered February 28, 1996, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
Viewing the evidence in a light most favorable to the People, it was legally sufficient to establish defendant’s guilt of the crime charged (People v Contes, 60 NY2d 620). Moreover, the verdict was not against the weight of the evidence. Issues of credibility were properly presented to the jury, which saw and heard the witnesses, and we see no reason to disturb its findings. Concur—Milonas, J. P., Rosenberger, Rubin, Williams and Colabella, JJ.